          Case 3:20-cv-02345-WHO Document 122 Filed 09/14/20 Page 1 of 6



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Katharine L. Malone (State Bar No. 290884)
     Christopher K. Young (State Bar No. 318371)
 3   Kyle P. Quackenbush (State Bar No. 322401)
     Anupama K. Reddy (State Bar No. 24873)
 4   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 5   San Francisco, California 94108
     Tel. (415) 500-6800
 6   Fax. (415) 395-9940

 7   Interim Lead Counsel for Direct Purchaser Plaintiffs

 8   Robin F. Zwerling (admitted pro hac vice)
     Fred T. Isquith, Sr. (admitted pro hac vice)
 9   Fred T. Isquith, Jr. (admitted pro hac vice)
     ZWERLING, SCHACHTER & ZWERLING, LLP
10   41 Madison Avenue
     New York, New York 10010
11   Tel. (212) 223-3900
     Fax. (212) 371-5969
12
     Interim Lead Counsel for Indirect Purchaser Plaintiffs
13
     [Additional Counsel Listed on Signature Page]
14

15                               UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA

17
      DOUGLAS J. REECE, on behalf of himself and            Case No. 20-cv-02345-WHO (and related
18    all others similarly situated,                        actions)
19                                      Plaintiffs,
                                                            JOINT CASE MANAGEMENT
              v.                                            STATEMENT
20
      ALTRIA GROUP, INC., ALTRIA                            Judge: Hon. William H. Orrick
21                                                          Date: September 21, 2020
      ENTERPRISES LLC, and JUUL Labs, Inc.,
                                                            Time: 1:30 p.m.
22                                                          Location: Zoom Webinar
                                        Defendants.
23

24    This Document Relates to:

25    ALL DIRECT PURCHASER ACTIONS

26    ALL INDIRECT PURCHASER ACTIONS

27    ALL INDIRECT RESELLER ACTIONS
28



     JOINT CASE MANAGEMENT STATEMENT                                       Case No. 20-cv-02345-WHO
           Case 3:20-cv-02345-WHO Document 122 Filed 09/14/20 Page 2 of 6



 1          Pursuant to the Court’s Minute Entry (ECF No. 54) and L.R. 16-10(d), the Direct Purchaser,
 2   Indirect Purchaser, and Indirect Reseller Antitrust Plaintiffs and Defendants Altria Group, Inc.,
 3   Altria Enterprises LLC (collectively “Altria”), and Juul Labs, Inc. (“JLI”)1 jointly submit this Case
 4   Management Statement in advance of the Case Management Conference to be held September 21,
 5   2020 at 1:30 p.m.
 6   I.     Production of Altria’s FTC Documents to Plaintiffs
 7          Pursuant to the Joint Stipulation and Order Entering the Protective Order and Case
 8   Management Orders Previously Adopted in MDL 2913 (ECF No. 112), the Altria Defendants
 9   produced to Plaintiffs the Category 1 documents of its FTC production on September 10, 2020.
10   Altria will produce any privilege logs already provided to the FTC by September 18, 2020.
11   Privilege logs that are yet to be provided to the FTC shall be provided to Plaintiffs within one week
12   of when they are provided to the FTC. Altria estimates that the Category 2 documents of its FTC
13   production will be provided to Plaintiffs by September 30, 2020.
14          JLI has not yet produced its FTC production to Plaintiffs. JLI has produced FTC documents
15   to plaintiffs in the MDL. JLI will produce the same documents to Plaintiffs once the parties are able
16   to come to agreement on and the Court has approved versions of the Joint Coordination Order
17   (CMO No. 9/ECF No. 572) and Deposition Protocol Order (CMO No. 10/ECF No. 573) entered in
18   the MDL, a subject on which the parties are currently conferring.
19   II.    Filing of Consolidated Complaints and Proposed Briefing Schedule
20          Plaintiffs and Defendants have met and conferred regarding a schedule for filing
21   consolidated complaints and the briefing schedule for any responsive motions.
22

23
     1
24           This filing includes all of the known actions filed against Defendants to date. No Defendant
     has been served in Larimore, et al. v. Altria Grp., Inc., et al. (Case No. 3:20-cv-02999) and
25   Irwindale Fuel Station, Inc. v. Altria Grp., Inc, et al. (Case No. 3:20-cv-04736). In addition, the
     Altria Defendants have not been served in McGee, et al. v. Altria Grp., Inc., et al. (Case No. 3:20-
26
     cv-04413). In filing this Joint Case Management Statement, Defendants preserve all objections to
27   jurisdiction, venue, sufficiency of service of process in the cases in which they have not yet been
     served, and the right to move to compel arbitration of claims subject to binding arbitration
28   provisions.

                                                      -1-
     JOINT CASE MANAGEMENT STATEMENT                                         Case No. 20-cv-02345-WHO
            Case 3:20-cv-02345-WHO Document 122 Filed 09/14/20 Page 3 of 6



 1   Plaintiffs anticipate filing three Consolidated Class Action complaints:

 2           (1)    a class action on behalf of a class of businesses and natural persons that purchased e-

 3   cigarettes and/or pods from Defendants alleging claims under the federal antitrust laws, 15 U.S.C.

 4   §§ 1, 7, 16.

 5           (2)    a class action on behalf of a class of business resellers that purchased e-cigarettes

 6   and/or pods from distributors with the intent to resell them alleging claims under state law; and

 7           (3)    a class action on behalf of a class of consumers that purchased e-cigarettes and/or

 8   pods indirectly for personal use alleging claims under state law.

 9           The Parties propose the following schedule:
10
                            Event                                        Deadline
11
             Consolidated Complaints                 November 13, 2020 (Friday)
12
             Responsive Motions                      January 15, 2021 (Friday)
13

14           Oppositions to Responsive Motions       March 5, 2021 (Friday)

15           Replies in support of Responsive
                                                     March 31, 2021 (Wednesday)
             Motions
16

17           Hearing on Motions                      TBD (at Court’s convenience)

18   III.    Initial Disclosures (Rule 26(a))

19           Plaintiffs and Defendants agree to provide the initial disclosures as forth in Rule 26(a)(1) on

20   December 11, 2020.

21   IV.     Discovery Conference (Rule 26(f))

22           Plaintiffs and Defendants agree to conduct the discovery conference as set forth in Rule

23   26(f) on November 30, 2020.

24

25

26

27

28


                                                      -2-
     JOINT CASE MANAGEMENT STATEMENT                                            Case No. 20-cv-02345-WHO
           Case 3:20-cv-02345-WHO Document 122 Filed 09/14/20 Page 4 of 6



 1   V.     Case Management Orders

 2          The parties have submitted, and the Court has entered, the following stipulated case

 3   management orders: (1) Protective Order, MDL ECF No. 308, (2) Order Re: Discovery of

 4   Electronically Stored Information, MDL ECF No. 323, and (3) Rule 502(d) and Privileged

 5   Materials Order, MDL ECF No. 322 (See ECF No. 112).

 6   VI.    Coordination with MDL

 7          In addition to Altria and JLI in the instant proceedings, Plaintiffs have met and conferred

 8   with counsel for the plaintiffs in MDL 2913 regarding coordination of scheduling, discovery and

 9   other matters, including additional case management and other pretrial orders. These discussions are

10   ongoing and will continue in the future.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -3-
     JOINT CASE MANAGEMENT STATEMENT                                         Case No. 20-cv-02345-WHO
         Case 3:20-cv-02345-WHO Document 122 Filed 09/14/20 Page 5 of 6



 1   DATED: September 14, 2020

 2

 3    By:          /s/ Joseph R. Saveri            By:          /s/ Robin F. Zwerling
                      Joseph R. Saveri                             Robin F. Zwerling
 4
      Joseph R. Saveri (SBN #130064)               Robin F. Zwerling (admitted pro hac vice)
 5    Steven N. Williams (SBN #175489)             Fred T. Isquith, Sr. (admitted pro hac vice)
      Katharine L. Malone (SBN #290884)            Fred T. Isquith, Jr. (admitted pro hac vice)
 6    Christopher K.L. Young (SBN #318371)         ZWERLING, SCHACHTER &
      Kyle P. Quackenbush (SBN #322401)            ZWERLING, LLP
 7    Anupama K. Reddy (SBN #324873)               41 Madison Avenue
      JOSEPH SAVERI LAW FIRM, INC.                 New York, NY 10010
 8    601 California Street, Suite 1000            Telephone: (212) 223-3900
      San Francisco, California 94108              Facsimile: (212) 371-5969
 9    Telephone: (415) 500-6800                    Email: rzerling@zsz.com
      Facsimile: (415) 395-9940                           ftisquith@zsz.com
10    Email: jsaveri@saverilawfirm.com                    fisquith@zsz.com
             swilliams@saverilawfirm.com
11           kmalone@saverilawfirm.com             Interim Lead Counsel for
             cyoung@saverilawfirm.com              Indirect Purchaser Plaintiffs
12           kquackenbush@saverilawfirm.com
             areddy@saverilawfirm.com
13
      Interim Lead Counsel for
14    Direct Purchaser Plaintiffs
15    By:          /s/ M. Sean Royall              By:          /s/ Beth A. Wilkinson
                      M. Sean Royall                               Beth A. Wilkinson
16
      M. Sean Royall (admitted pro hac vice)       Beth A. Wilkinson (pro hac vice)
17    Olivia Adendorff (admitted pro hac vice)     James M. Rosenthal (pro hac vice)
      KIRKLAND & ELLIS, LLP                        Rakesh N. Kilaru (pro hac vice)
18    1601 Elm Street                              2001 M Street, N.W., 10th Floor
      Dallas, Texas 75201                          Washington, D.C. 20036
19    Telephone: 214.972.1770                      WILKINSON WALSH LLP
      Facsimile: 214.972.1771                      Telephone: (202) 847-4000
20    Email: sean.royall@kirkland.com              Facsimile: (202) 847-4005
              olivia.adendorff@kirkland.com        Email: bwilkinson@wilkinsonwalsh.com
21                                                        jrosenthal@wilkinsonwalsh.com
      Gregory P. Stone (SBN #78329)                       rkilaru@wilkinsonwalsh.com
22    MUNGER TOLLES & OLSON LLP
      350 South Grand Avenue                       Rahul R.A. Hari (SBN #313528)
23    50th Floor                                   11601 Wilshire Boulevard, Suite 600
      Los Angeles, CA 90071-3426                   Los Angeles, CA 90025
24    Telephone: (213) 683-9100                    Telephone: (424) 291-9655
      Facsimile: (213) 687-3702                    Facsimile: (202) 847-4005
25    Email: gregory.stone@mto.com                 Email: rhari@wilkinsonwalsh.com
26    Counsel for Defendant JUUL Labs Inc.         Counsel for Defendants Altria Group, Inc. and
                                                   Altria Enterprises LLC
27

28


                                                 -4-
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 20-cv-02345-WHO
          Case 3:20-cv-02345-WHO Document 122 Filed 09/14/20 Page 6 of 6



 1                                             E-Filing Attestation

 2           I, Joseph R. Saveri, am the ECF User whose ID and password are being used to file this

 3   document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the signatories

 4   identified above have concurred in this filing.

 5                                                       By:                /s/ Joseph R. Saveri
                                                                               Joseph R. Saveri
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       -5-
     JOINT CASE MANAGEMENT STATEMENT                                            Case No. 20-cv-02345-WHO
